Citation Nr: 0010888	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in a 
claim for service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1947.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in April 1997 that found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for flat 
feet.  The RO subsequently reopened the veteran's claim based 
on new and material evidence in a Supplemental Statement of 
the Case issued in July 1999.


REMAND

The Board notes that several statements submitted by the 
veteran indicate that he received treatment for his bilateral 
foot condition at VA facilities.  Specifically, a letter from 
the veteran dated in January 1993 stated that the veteran's 
foot disorder had been noted during an examination at the 
Lebanon, Pennsylvania, VA facility.  The record does not 
indicate that the RO has attempted to obtain reports of any 
VA examinations or treatment for a foot disorder which have 
been cited by the veteran.  Any previously unobtained VA 
treatment reports must be secured prior to deciding the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims has ruled that in certain circumstances, 
records may be deemed to be constructively before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the records must be obtained prior to any further appellate 
consideration of the merits of the veteran's claim.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should contact the veteran and 
request that he provide the approximate 
dates and locations of any VA treatment 
for a foot disorder, to include any such 
records that may provide medical evidence 
that the veteran's pre-existing flat feet 
were aggravated by his time in active 
service.  All such records should 
thereafter be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


